Title: Declaration of Trust with Craven Peyton, 4 May 1804
From: Jefferson, Thomas
To: 


          This indenture made on the 4th. day of May 1804. between Craven Peyton of the one part and Thomas Jefferson of the other, both of the county of Albemarle, witnesseth that Whereas the said Craven hath, at various times, and by various contracts deeds & other instruments, purchased from the widow & representatives of the late Bennet Henderson all their rights & interests in a tract of land held by the said Bennet on the Rivanna river in the sd county, adjacent to & surrounding the town of Milton, containing by estimation 1162¼ acres, with certain exceptions as to the warehouses, distillery, the mill then standing and a mill site, which exceptions are specified in the said several instruments, and also with the exception of the five acre and two acre lots assigned to John one of the representatives as part of his property, for which several rights and interests, the several sums specified in the several deeds were paid, Now the said Peyton does declare that the property of Sarah one of the representatives having been purchased on his own account was afterwards sold by him to the said Thomas & paiment for it recieved, and that all the purchases of the other parts and proceedings respecting the same since made or had by the said Craven have been in trust for the said Thomas & his heirs, and all the paiments have been made by him the said Thomas and fully made to the whole amount of all the said purchases: & that the agreements & conveyances made or to be made respecting the same are and will be in trust for the said Thomas & his heirs, & are so to enure without any claims or pretensions of title of him the said Craven or of any person claiming under him, as absolutely as if the legal estate in feesimple were conveyed directly by the vendors to the said Thomas; & the said Craven covenants for himself & his heirs that he and they will at all times be ready to convey to the said Thomas & his heirs at their proper expence, such portions of the said rights & interests as have been or shall be conveyed to the said Craven. in witness whereof he sets his hand & seal hereto on the day and year above written.
          
            C. Peyton 
          
        